       Case 1:19-cr-00488-VSB Document 23 Filed 04/30/20 Page 1 of 1




                                              April 30, 2020

BY ECF AND EMAIL
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square, Room 415
New York, New York 10007

Re:   United States v. Keenan Carroll
      19 Cr. 488 (VSB)

Dear Judge Broderick:

     I write to respectfully request an adjournment of Mr.
Carroll’s sentencing hearing which is currently scheduled for
May 8, 2020. We seek an adjournment of approximately 60 days
from that date. At the time that the Court previously granted an
adjournment, February 7, 2020, we could not have anticipated the
global COVID-19 pandemic. Mr. Carroll has expressed the hope
that on the adjourned date, he could be personally present in
court, in order to speak directly to the Court about his
sentence. I have spoken with Kedar S. Bhatia, Esq. on behalf of
the Government, and he has consented to this application.

      Thank you for your consideration of this matter.

                                        Respectfully submitted,

                                        /s/_______________________
                                        Robert M. Baum
                                        Assistant Federal Defender

                                        SO ORDERED:

                                        _____________________________
                                        HONORABLE VINCENT S.BRODERICK
                                        United States District Judge
cc:   Kedar S. Bhatia, Esq.
      Assistant United States Attorney
